August 24, 2009 Mr. Meetesh Patel - President New Energy Technologies, Inc. 3905 National Drive Suite 110 Burtonsville MD 20866 Subject: Phase III Development and Testing of the 1 st Motion Power Product Dear Mr. Patel; This letter outlines our proposal for continued engineering services to develop the next prototype for the Motion Power System. WORK CONTINUATION AND SCOPE: The results were promising based on the side mount flywheel trial. The next version will use this with along with a speed bump profile. 1. 5-20 mpg for "Speed Humps" It will take 3 men to expeditiously develop the 1 St "Product". 1. Electrical/Electronic Development of the next motor and flywheel approach a. Expected to be 3 weeks b. Man Power Cost $3300.00 per week or less depending on actual man power required. 2. Mechanical Development a. Expected to be 8-10 weeks b. Man Power Cost $2600.00 per week or less depending on actual man power required. 3. Manufacturing Costs for the NEXT stage Motion Power Product  $15,000.00. Total costs for this design phase: not to exceed $50,000.00 This does not include the demonstration efforts to support all promotional work and travel for BK, Holiday Inn, and The Four Seasons. Expected time to complete this next phase prototype: 10 weeks after receipt of your release. Turning Smart Ideas into Product Solutions 1 43 Commerce Street, Springfield * New Jersey 07081 USA Tel: 973-912-7922 * email: info@sigmadesign.net, www.sigmadesign.net DELIVERABLES: 3D CAD Models Simulation Model Parts list Manufactured 1 st Product Prototype Tests to confirm mechanical operation In the future to develop optimized efficiency and power capture (with better costs as compared to existing PV solutions) we may need a specialized generator and capture circuit. Areas of concern include the efficient development of the electronic system components: Develop an electrical hardware specification Develop a software specification Develop efficient power circuits for connecting the generator to the grid/load Efficient generator modeling and selection Efficient Electrical energy storage Efficient Inversion from DC to AC power This may not be required but if so it has a budgetary cost estimate of > $50,000.00. The above schedule will be reviewed and updated on a bi-weekly basis. We would expect and welcome visits to our location anytime during the project. Of course we will only invoice for the actual work performed and these estimates may change as we encounter challenges not foreseen as of this moment. When this happens we will update the estimate before starting any next stages. Additional engineering analysis and design work approved by New Energy Technologies to support this program beyond the above scope will be charged at our normal rates. Please contact me directly if you have any questions. We look forward to working with you on this project. Sincerely, /s/ Gerard J. Lynch, P.E. Date: August 25, 2009 GerardJ. Lynch, P.E. President Sigma Design Company Accepted /s/Meetesh Patel Meetesh Patel, New Energy Technologies Turning Smart Ideas into Product Solutions 2 43 Commerce Street, Springfield * New Jersey 07081 USA Tel: 973-912-7922 * email: info@sigmadesign.net, www.sigmadesign.net
